DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/27/2019 for application number 16/698,890.  Claims 1-20 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaz et al. (US 2017/0086772 A1).
With respect to claim 1:

selecting a scan protocol; displaying an adaptive scan protocol graphical user interface (GUI) on a display device coupled to the computing device; adjusting one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI; updating a visual representation of the scan protocol displayed via the adaptive scan protocol GUI in correspondence to the adjustment of the one or more parameters of the scan protocol ; and storing the adjusted scan protocol in memory of the computing device (¶ 14: “A method for adaptive scan control, such as the method shown in FIG. 3, may include monitoring contrast levels during a scan and adjusting scan parameters responsive thereto”; ¶ 78: “the systems described herein may enable an operator of the system to manually intervene in the adaptive scan process. FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232. An operator may interact with the user interface 600 via an operator console, such as operator console 220, or via a touch screen device of the display device”; ¶ 80: “The user interface 600 may include one or more control buttons that allow an operator to adjust scan parameters. For example, the “Take CTA Now” button 612, when selected by the operator, switches the scan protocol from a perfusion protocol to a computed tomography angiography (CTA) protocol”).
With respect to claim 2:
¶ 80: “The user interface 600 may include one or more control buttons that allow an operator to adjust scan parameters. For example, the “Take CTA Now” button 612, when selected by the operator, switches the scan protocol from a perfusion protocol to a computed tomography angiography (CTA) protocol”).
With respect to claim 3:
Vaz teaches setting a scan prescription for the imaging system based on the adjusted scan protocol and a contrast level curve of the patient and performing one or more acquisitions with the imaging system according to the scan prescription (¶ 80: “The user interface 600 may include one or more control buttons that allow an operator to adjust scan parameters. For example, the “Take CTA Now” button 612, when selected by the operator, switches the scan protocol from a perfusion protocol to a computed tomography angiography (CTA) protocol”).displaying, on the display device, a run-time GUI in response to a request to execute the adjusted scan protocol, the run-time GUI including a visual representation of the scan prescription (¶ 78: “the systems described herein may enable an operator of the system to manually intervene in the adaptive scan process. FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232. An operator may interact with the user interface 600 via an operator console, such as operator console 220, or via a touch screen device of the display device”; ¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”).
With respect to claim 4:
Vaz teaches wherein adjusting the one or more parameters of the scan protocol comprises adjusting a number of selected zones of the scan protocol, a temporal acquisition rate of one or more selected zones, and/or a timing of one or more selected zones in response to user input to the adaptive scan protocol GUI (¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”).
With respect to claim 5:
Vaz teaches wherein adjusting the number of selected zones of the scan protocol, the temporal acquisition rate of one or more selected zones, and/or the timing of one or more selected zones in response to user input to the adaptive scan protocol GUI (¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”) comprises: 
displaying, via the adaptive scan protocol GUI, a respective timing input for each selected zone and a respective event input for each selected zone; andPage 29 of 33 adjusting the timing of a selected zone by adjusting a time value of the respective timing input for that selected zone and/or adjusting a selected event of the respective event input for that selected zone (¶ 82: “As yet another example of a control button, the user interface 600 may include user inputs that allow an operator to adjust the temporal sampling rate of the perfusion scan. For example, the user interface 600 may be able to set the time between each pass using a “2 Seconds” button 616 or a “3 seconds” button 618, which respectively change the temporal sampling rate to two seconds or three seconds. In some examples, other temporal sampling rates may be offered, such as five seconds”).
With respect to claim 11:
Vaz teaches a method for a computing device communicatively coupled to an imaging system, the method comprising:
setting a scan prescription for imaging a patient with the imaging system based on a scan protocol and a contrast level curve of the patient; displaying, on a display device coupled to the computing device, a run-time graphical user interface (GUI), the run-time GUI including a visual representation of the scan prescription; and performing one or more acquisitions with the imaging system according to the scan prescription (¶ 14: “A method for adaptive scan control, such as the method shown in FIG. 3, may include monitoring contrast levels during a scan and adjusting scan parameters responsive thereto”; ¶ 78: “the systems described herein may enable an operator of the system to manually intervene in the adaptive scan process. FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232. An operator may interact with the user interface 600 via an operator console, such as operator console 220, or via a touch screen device of the display device”; ¶ 80: “The user interface 600 may include one or more control buttons that allow an operator to adjust scan parameters. For example, the “Take CTA Now” button 612, when selected by the operator, switches the scan protocol from a perfusion protocol to a computed tomography angiography (CTA) protocol”).
With respect to claim 14:
Vaz teaches displaying, via the run-time GUI, a scan acquisition bar that progressively notifies of a current status of the scan prescription (¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”).
With respect to claim 15:
Vaz teaches a system, comprising: 
a display device (fig. 6, ¶ 78: “FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232”); 
¶ 33: “The various methods and processes described further herein may be stored as executable instructions in non-transitory memory on a computing device in system 200”) configured to execute the instructions to: 
select a scan protocol; display, on the display device, an adaptive scan protocol graphical user interface (GUI); adjust one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI;Page 31 of 33 update a visual representation of the scan protocol displayed via the adaptive scan protocol GUI in correspondence to the adjustment of the one or more parameters of the scan protocol; store the adjusted scan protocol in the non-transitory memory; display, on the display device, a run-time GUI including a visual representation of a scan prescription generated based on the adjusted scan protocol; and command an imaging system to perform one or more acquisitions according to the scan prescription (¶ 14: “A method for adaptive scan control, such as the method shown in FIG. 3, may include monitoring contrast levels during a scan and adjusting scan parameters responsive thereto”; ¶ 78: “the systems described herein may enable an operator of the system to manually intervene in the adaptive scan process. FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232. An operator may interact with the user interface 600 via an operator console, such as operator console 220, or via a touch screen device of the display device”; ¶ 80: “The user interface 600 may include one or more control buttons that allow an operator to adjust scan parameters. For example, the “Take CTA Now” button 612, when selected by the operator, switches the scan protocol from a perfusion protocol to a computed tomography angiography (CTA) protocol”).
With respect to claim 16:
Vaz teaches wherein the one or more parameters of the scan protocol comprise a number of selected zones, a temporal acquisition rate of one or more selected zones, and/or a timing of one or more selected zones (¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”).
With respect to claim 17:
Vaz teaches wherein the timing of each selected zone is relative to one or more events (¶ 82: “As yet another example of a control button, the user interface 600 may include user inputs that allow an operator to adjust the temporal sampling rate of the perfusion scan. For example, the user interface 600 may be able to set the time between each pass using a “2 Seconds” button 616 or a “3 seconds” button 618, which respectively change the temporal sampling rate to two seconds or three seconds. In some examples, other temporal sampling rates may be offered, such as five seconds”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaz in view of Koktava et al. (US 2016/0092748 A1).
With respect to claim 6:
Vaz does not explicitly teach wherein the respective event input includes a drop-down menu including a plurality of possible events, the plurality of possible events including a scan start, a venous peak of a patient contrast level curve, and a washout of the patient contrast level curve.
Koktava teaches wherein the respective event input includes a drop-down menu including a plurality of possible events, the plurality of possible events including a scan start, a venous peak of a patient contrast level curve, and a washout of the patient contrast level curve (¶ 88: “A user inputs scan parameters into the CT scanner 14, for example by using a keyboard or choosing from drop-down menus”; note that scan start, venous peak and washout are considered some of the many scan related parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz with those of Koktava in order for processing metadata associated with medical images, for Koktava, ¶ 1).
With respect to claim 18:
Vaz does not explicitly teach wherein the one or more events including a start of scanning, a venous peak of a patient contrast level curve, and a washout of the patient contrast level curve.
Koktava teaches wherein the one or more events including a start of scanning, a venous peak of a patient contrast level curve, and a washout of the patient contrast level curve (¶ 88: “A user inputs scan parameters into the CT scanner 14, for example by using a keyboard or choosing from drop-down menus”; note that scan start, venous peak and washout are considered some of the many scan related parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz with those of Koktava in order for processing metadata associated with medical images, for example an apparatus and method for validating or populating DICOM data or other metadata (Koktava, ¶ 1).

Claims 7, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaz in view of Hochman (US 2003/0236458 A1).
With respect to claim 7:
Vaz does not explicitly teach wherein the scan protocol is a scan protocol for a perfusion scan, wherein the visual representation of the scan protocol includes a 
Hochman teaches wherein the scan protocol is a scan protocol for a perfusion scan, wherein the visual representation of the scan protocol includes a plurality of acquisition bars each having a respective height selected to form an envelope that matches a generic patient contrast level curve, and wherein the plurality of acquisition bars are distributed based on a temporal acquisition rate of each selected zone of the scan protocol (¶ 230: “A grey-scale bar was used to indicate increasing magnitude of activity-evoked optical changes from the bottom to the top of the bar. A region of maximum optical change corresponds to the apical and basal dendritic regions of CA1 on either side of the stimulating electrode. Another series of images were used to illustrate responses to electrical stimulation following 20 minutes of perfusion with medium containing 2.5 mM furosemide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz with those of Hochman in order for detecting physiological properties in an area of interest by detecting changes in the intrinsic or extrinsic optical properties of tissue in the area of interest (Hochman, abstract).
With respect to claim 12:
Vaz does not explicitly teach wherein the visual representation of the scan prescription comprises a plurality of acquisition bars each having a respective height 
Hochman teaches wherein the visual representation of the scan prescription comprises a plurality of acquisition bars each having a respective height selected to form an envelope that matches the patient contrast level curve, and wherein the plurality of acquisition bars are distributed based on a respective temporal acquisition rate of each of one or more zones of the scan protocol (¶ 230: “A grey-scale bar was used to indicate increasing magnitude of activity-evoked optical changes from the bottom to the top of the bar. A region of maximum optical change corresponds to the apical and basal dendritic regions of CA1 on either side of the stimulating electrode. Another series of images were used to illustrate responses to electrical stimulation following 20 minutes of perfusion with medium containing 2.5 mM furosemide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz with those of Hochman in order for detecting physiological properties in an area of interest by detecting changes in the intrinsic or extrinsic optical properties of tissue in the area of interest (Hochman, abstract).
With respect to claim 13:
Vaz teaches wherein the patient contrast level curve is generated after at least one acquisition of the one or more acquisitions has been performed, wherein the scan prescription is set once the patient contrast level is generated, and wherein the visual ¶ 78: “the systems described herein may enable an operator of the system to manually intervene in the adaptive scan process. FIG. 6 shows an example user interface 600 for real-time contrast monitoring. User interface 600 may be displayed via a display device, such as display device 232. An operator may interact with the user interface 600 via an operator console, such as operator console 220, or via a touch screen device of the display device”; ¶ 79: “The user interface 600 may include a graph 601 which illustrates plots of measured contrast levels as a function of time. In particular, the graph 601 may include a plot 602 of arterial contrast level and a plot 604 of venous contrast level. The user interface 600 may further include a timer 608 indicating an amount of time elapsed since the beginning of the scan”).
With respect to claim 19:
Vaz does not explicitly teach wherein the visual representation of the scan protocol displayed via the adaptive scan protocol GUI includes a first plurality of acquisition bars each having a respective height selected to form a first envelope that matches a generic contrast level curve, and wherein the visual representation of a scan prescription displayed via the run-time GUI includes a second plurality of acquisition bars each having a respective height selected to form a second envelope that matches a contrast level curve of the patient.
Hochman teaches wherein the visual representation of the scan protocol displayed via the adaptive scan protocol GUI includes a first plurality of acquisition bars each having a respective height selected to form a first envelope that matches a generic ¶ 230: “A grey-scale bar was used to indicate increasing magnitude of activity-evoked optical changes from the bottom to the top of the bar. A region of maximum optical change corresponds to the apical and basal dendritic regions of CA1 on either side of the stimulating electrode. Another series of images were used to illustrate responses to electrical stimulation following 20 minutes of perfusion with medium containing 2.5 mM furosemide”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz with those of Hochman in order for detecting physiological properties in an area of interest by detecting changes in the intrinsic or extrinsic optical properties of tissue in the area of interest (Hochman, abstract).

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaz in view of Hochman, and further in view of Jansen et al. (US 2012/0179006 A1).
With respect to claim 8:
Vaz in view of Hochman does not explicitly teach wherein updating the visual representation of the scan protocol displayed via the adaptive scan protocol GUI in correspondence to the adjustment of the one or more parameters of the scan protocol comprises updating the distribution of the plurality of acquisition bars in response to an adjustment to a temporal acquisition rate of a selected zone.
¶ 93: “The monitor 500 can also comprises a perfusion quality index (“PI™”) bar 540 (which quantifies the measure of perfusion of the patient) where in some embodiments a plurality of LEDs activate from a bottom toward a top such that the bar “fills” to a level proportional to the measured value. In certain embodiments, the PI™ bar 540 shows a static value of perfusion for a given time period, such as, for example, one or more pulses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz and Hochman with those of Jansen in order to determine if one or more of the physiological parameters are within a predetermined range (Jansen, abstract).
With respect to claim 9:
Vaz in view of Hochman does not explicitly teach wherein updating the visual representation of the scan protocol displayed via the adaptive scan protocol GUI in correspondence to the adjustment of the one or more parameters of the scan protocol comprises updating the distribution of the plurality of acquisition bars in response to an adjustment to a timing of a selected zone.
Jansen teaches wherein updating the visual representation of the scan protocol displayed via the adaptive scan protocol GUI in correspondence to the adjustment of the one or more parameters of the scan protocol comprises updating the distribution of ¶ 93: “The monitor 500 can also comprises a perfusion quality index (“PI™”) bar 540 (which quantifies the measure of perfusion of the patient) where in some embodiments a plurality of LEDs activate from a bottom toward a top such that the bar “fills” to a level proportional to the measured value. In certain embodiments, the PI™ bar 540 shows a static value of perfusion for a given time period, such as, for example, one or more pulses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz and Hochman with those of Jansen in order to determine if one or more of the physiological parameters are within a predetermined range (Jansen, abstract).
With respect to claim 20:
Vaz in view of Hochman does not explicitly teach wherein the first plurality of acquisition bars are distributed based on one or more temporal acquisition rates specified by the adjusted scan protocol, and wherein the second plurality of acquisition bars are distributed based on one or more temporal acquisition rates specified by the scan prescription.
Jansen teaches wherein the first plurality of acquisition bars are distributed based on one or more temporal acquisition rates specified by the adjusted scan protocol, and wherein the second plurality of acquisition bars are distributed based on one or more temporal acquisition rates specified by the scan prescription (¶ 93: “The monitor 500 can also comprises a perfusion quality index (“PI™”) bar 540 (which quantifies the measure of perfusion of the patient) where in some embodiments a plurality of LEDs activate from a bottom toward a top such that the bar “fills” to a level proportional to the measured value. In certain embodiments, the PI™ bar 540 shows a static value of perfusion for a given time period, such as, for example, one or more pulses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz and Hochman with those of Jansen in order to determine if one or more of the physiological parameters are within a predetermined range (Jansen, abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaz in view of Hochman in view of Springorum et al. (US 2010/0217617 A1) and further in view of Jansen.
With respect to claim 10:
 	Vaz in view of Hochman does not explicitly teach wherein adjusting one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI comprises adjusting a number and/or a timing of one or phases of an angiography scan to be performed with the perfusion scan, and wherein adjusting the visual representation comprises adjusting a number and/or a position of one or more phase lines overlaid on the plurality of acquisition bars in correspondence to the adjustment to the number and/or the timing of the one or phases of the angiography scan.
	Springorum teaches wherein adjusting one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI comprises adjusting a number and/or a timing of one or phases of an angiography scan to be ¶ 17: “Only a small fraction of the total examination time remains uncertain such as iterative processes during preparation phases or patient dependencies such as recovery times in between successive breath-holds or contrast arrival times for perfusion and angiography scans. Not every part of an examination may have a fixed duration. Some procedures such as preparation phases use iterative processes for their optimizations. In those cases the duration of a preparation phase can be estimated beforehand based upon previous preparation experiences. The corresponding data is stored in the template for handling and is used as such. For some preparative handlings time-out parameters are specified which could be used to estimate the maximum duration of an optimization step for a certain handling. For breath-hold scans the duration in between successive breath-hold scans is estimated based on assumptions for breath-hold recovery times. When automated breath-hold commands are given also these times in between scans are known on beforehand. For other patient dependent timings, such as contrast arrival times, the duration is estimated based upon previous experiences in similar templates or based on assumptions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz and Hochman with those of Springorum in order to optimize a parameter “scan time” while keeping other parameters within acceptable level (Springorum, abstract).
	Springorum does not explicitly teach wherein adjusting one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI 
	Jansen teaches herein adjusting one or more parameters of the scan protocol in response to user input to the adaptive scan protocol GUI comprises adjusting a number and/or a timing of one or phases of an angiography scan to be performed with the perfusion scan (¶ 93: “The monitor 500 can also comprises a perfusion quality index (“PI™”) bar 540 (which quantifies the measure of perfusion of the patient) where in some embodiments a plurality of LEDs activate from a bottom toward a top such that the bar “fills” to a level proportional to the measured value. In certain embodiments, the PI™ bar 540 shows a static value of perfusion for a given time period, such as, for example, one or more pulses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Vaz, Hochman and Springorum with those of Jansen in order to determine if one or more of the physiological parameters are within a predetermined range (Jansen, abstract).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                           /TADESSE HAILU/Primary Examiner, Art Unit 2173